PER CURIAM.
We have examined the transcript of testimony in this case, and find that the evidence against the appellant Fred Raybon is entirely circumstantial in character. It is concluded that the conviction of this appellant upon the circumstantial evidence herein cannot be sustained because, although the proof might be said to be consistent with his guilt, we cannot hold that it is inconsistent with any other hypothesis. Nor do we find it to be “of a conclusive character, pointing directly and unerringly to the accused’s guilt beyond a reasonable doubt”, but, on the contrary, we believe that it does not go beyond “mere suspicion, probabilities or suppositions”. See Lyons v. State, Fla., 47 So.2d 541, 542.
Reversed and remanded for new trial on authority of Lyons v. State, supra. See also Kilbee v. State, Fla., 53 So.2d 533.
ROBERTS, C. J., and TPIOMAS, HOB-SON and DREW, JJ., concur.